DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, the prior art of record neither shows nor suggest an electron gun comprising: a photocathode, and an anode, the electron gun furthermore comprising an intermediate electrode disposed between the photocathode and the anode, the intermediate electrode comprising an electron-beam passage hole through which an electron beam released from the photocathode passes, and the electron-beam passage hole having formed therein a drift space in which, when an electrical field is formed between the photocathode and the anode due to application of a voltage, the effect of the electrical field can be disregarded, the drift space being used for spreading the width of the electron beam passing therethrough.
Due to their dependency, claims 2-8 and 11-20 are necessarily allowable.
Regarding independent claim 9, the prior art of record neither shows nor suggest a method for releasing an electron beam using an electron gun, the method for releasing an electron beam comprising: an electron beam release step in which an electron beam is released from a photocathode toward an anode; a drift space passage 
Due to its dependency, claim 10 is necessarily allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH L WILLIAMS whose telephone number is (571)272-2465.  The examiner can normally be reached on M-F 6:30 AM- 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH L WILLIAMS/Primary Examiner, Art Unit 2879